Now, on this the 22nd day of October, 1930, came on to be heard the application of the petitioner for a peremptory writ of mandamus; and thereupon, the petitioner appears by J. M. Springer, his attorney, and respondent appears not, neither in person nor by attorney, but having heretofore on the 16th day of October, 1940, filed his written verified response; and thereupon petitioner introduces his evidence and rests; and thereupon the case was duly argued to the court, and the court after having heard the evidence and argument of counsel, and after examining the pleadings and proceedings in this case, and being fully advised in the premises, finds: That the plaintiff filed his petition for writ of mandamus on the 12th day of October, 1940, and this court issued an alternative writ making the same returnable on the 16th day of October, 1940, and the defendant has filed in this court his response and return to the writ, and hearing was continued until this day; and the court, after hearing the argument of counsel, and after examining the pleadings and the proceedings herein, finds that the writ of mandamus as prayed for should issue directing the respondent to certify to the Supreme Court his disqualification in the two cases mentioned and described in the writ, wherein the petitioner in this action stands charged in one case with larceny of domestic animals, and in the other case with the crime against nature, both of said cases pending in the district court of Payne county, Okla.
Now, therefore, you the said Henry W. Hoel, respondent above named, are hereby directed to immediately upon the service of this writ certify your disqualification to the Chief Justice of the Supreme Court of the State of Oklahoma in said cases, and in the meantime you are restrained *Page 386 
from making any order or assuming any jurisdiction whatsoever in said cases, or doing anything therein except to certify your disqualification.